 

Exhibit 10.1



 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) dated as of July 1, 2018, between ANIL R.
DIWAN, c/o NanoViricides, Inc., 1 Controls Drive, Shelton, CT 06484
(“Employee”), and NanoViricides, Inc., a corporation with offices at 1 Controls
Drive, Shelton, CT 06484 (“the Company”).

 

WHEREAS, the parties hereto desire to enter into this Agreement in order to set
forth the terms pursuant to which the Company will employ the Employee and the
Employee will serve as an employee of the Company.

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties hereto, intending to be legally bound, agree as
follows:

 

1.       Employment

The Company agrees to employ the Employee, and the Employee hereby agrees to
such employment, subject to the terms and conditions set forth in this
Agreement.

 

2.       Term

The term of this Agreement shall commence on July 1, 2018 and shall continue for
three (3) years, i.e. ending June 30, 2021, but subject to the approval of the
Board of Directors, renewable annually thereafter upon approval of the Board of
Directors, provided that either party can terminate the employment at any time,
for any reason, upon 30 days’ notice (the “Employment Period”).

 

3.       Position and Duties

The Employee shall serve as President, and as Chairman of the Board of
Directors, and perform the usual duties of said offices, and shall have
responsibility, subject to direction of the Board of Directors, for
participating in the management and direction of the Company’s business and
operations, and shall perform such specific other tasks consistent with such
position as may from time to time be assigned to him by the Board of Directors.
The Employee shall devote his business time to the performance of his duties
hereunder, and shall devote his labor, skill, attention, and best ability in a
manner that will faithfully and diligently further the business and interests of
the Company. Upon the commencement of the Employment Period, the Employee shall
fulfill such general management duties and responsibilities as are consistent
with the position of President, at the direction of the Board of Directors. In
his capacity as President, the Employee shall endeavor to (i) assist the Chief
Executive Officer in obtaining financing and presenting to investors, (ii)
identify and strategize the requirements for preclinical and clinical
development of the Company’s drug candidates; (iii) identify markets for the
Company’s products and services; (iv) maintain, expand, and improve the
Company’s profile in the financial markets; (v) develop strategies and
operational plans for bringing the Company’s products to market; (vi) identify
potential business partners for strategic or marketing alliances; (vii)
establish budgets and control costs with regard to the foregoing; (ix) implement
the Company’s business strategies; and (x) perform such other tasks as relate to
the growth of the Company’s business. The Company shall provide the necessary
support, including financial and administrative support, to the Employee for the
execution of his duties.

 



 Page 1 of 11 

 

 

Employee shall primarily be based at 1 Controls Drive, Shelton, Connecticut. The
Employee agrees that he will travel to whatever extent it is reasonably
necessary in the conduct of the Company’s business; provided, however, that the
Employee shall not be required directly or indirectly to relocate without his
consent.

 

4.       Indemnification

A.       Subject to the provisions of the Company’s Articles of Incorporation,
as amended from time to time, the Company shall indemnify the Employee to the
fullest extent permitted by the Revised Statutes of the State of Nevada, as
amended from time to time, for all amounts (including, without limitation,
judgments, fines, settlement payments, expenses, and attorney’s fees) actually
and necessarily incurred or paid by the Employee in connection with any action,
suit, investigation, or proceeding arising out of or relating to the performance
by the Employee of services for, or the acting by Employee as an officer or
employee of, the Company, or any other person or enterprise at the Company’s
request provided that he acted in good faith, for a purpose which he reasonably
believed to be in the best interests of the Company and, in criminal actions or
proceedings, in addition, had no reasonable cause to believe that his conduct
was unlawful. The Employee’s expenses incurred in any such action, suit,
investigation or proceeding shall be advanced as incurred upon an undertaking by
the Employee to repay such expenses if they are subsequently finally adjudicated
and not indemnifiable.

 

B.       The Company understands that from time to time the Employee may need to
retain and consult with an external legal firm to assist him with his duties and
obligations to the Company, including but not limited to matters related to the
Board of Directors and to the Audit Committee of the Board. The Employee’s
expenses incurred in any such consultations shall be reimbursed by the Company
in full upon submission of an appropriate expense report for approval by the
Audit Committee of the Board of Directors.

 

C.       No indemnification may be made to or on behalf of the Employee if a
judgment or final adjudication adverse to the Employee establishes that his acts
were committed in bad faith or were the result of active and deliberate
dishonesty and were material to the cause of action so adjudicated, or that he
personally gained in fact a financial profit or other advantage to which he was
not legally entitled.

 

D.       The Company shall maintain appropriate levels of D&O insurance as well
as other insurance for general business and product liability insurances.

 

5.       Compensation and Benefits

The total compensation consists of base salary, fringe benefits, stock awards,
incentive awards, and performance bonuses as follows:

 

A.       Base Salary and Fringe Benefits

As compensation for the Employee’s services hereunder during the Employment
Period, the Company shall pay the Employee a base salary of four hundred
thousand ($400,000) dollars per annum, commencing July 1, 2018, and through the
effective period of the contract unless amended by the Compensation Committee. .
Any base salary payable hereunder shall be paid in regular intervals in
accordance with the Company’s payroll practices, but no less frequently than
once each month.

 



 Page 2 of 11 

 

 

The Employee shall be entitled to participate in all fringe benefits the Company
provides for its employees generally, and such other benefits as the Company
provides generally for its senior executives. Such fringe benefits may include
paid time off (vacation and sick days), right to unpaid FMLA time off, medical
insurance coverage (health, dental and vision), and Employee Retirement Plan, as
may exist from time to time. In addition, the Company shall maintain a Term Life
Insurance policy for the Employee, valued at $2 Million, of which $1 Million
shall be assigned to the Company and remaining to the Employee’s Estate.

 

B.       Grant of Series A Preferred Shares

As an incentive towards the ultimate success of the Company, and to provide
leadership authority to the Executive, the Company grants 525,000 shares of the
Company’s Series A Preferred Shares to Employee (the “Preferred Stock”) upon
execution of this Agreement and the Employee accepts such grant for itself and
its successors and assigns, as follows:

 

(i)     Shareholder Rights Pertaining to Granted Series A Preferred Shares

From and after the Grant Date, Employee will be recorded as a shareholder of the
Company with respect to the full amount of the Granted Series A Preferred Shares
less any Shares that are forfeited, transferred back to the Company or otherwise
cancelled. Employee shall be entitled, from and after the Grant Date, to vote
the full amount of Granted Shares, whether vested or unvested, less any shares
that are forfeited, transferred back to the Company or otherwise cancelled.

 

(ii)        Transfer Restrictions; Vesting

 

(a) Employee’s rights in and to the Shares shall be vested pursuant to the
vesting table below and shall be forfeitable unless and until otherwise vested
pursuant to the terms of this Agreement. Provided that the Employee has not
experienced a Termination of Service and remains continuously employed with the
Company, the Shares shall become vested following the Grant Date as specified
below with respect to a number of shares of Common Stock (rounded to the nearest
whole share) equal to the percentage of the total number of shares subject to
the Award in accordance with the following schedule:

 

Vesting Date Following Grant Date

 

Percent (%) of Shares Vested

      1st Period: June 30, 2019   331/3% 2nd Period: June 30, 2020   662/3% 3rd
Period: June 30, 2021   100%

 

Shares that have vested and are no longer subject to forfeiture according to the
above vesting schedule are referred to herein as “Vested Shares.” Shares that
have not vested and remain subject to forfeiture under the preceding schedule
are referred to herein as “Unvested Shares.”

  



 Page 3 of 11 

 

 

(b) The vesting period and the amount of the Award set forth above shall be
adjusted on a prorated basis by the Board of Directors to reflect the decreased
level of employment during any period in which the Employee is on an approved
leave of absence or is employed on a less than full time basis.

 

(c) Any sale, transfer, assignment, encumbrance, pledge, hypothecation,
conveyance in trust, gift, transfer by bequest, devise or descent, or other
transfer or disposition of any kind, whether voluntary or by operation of law,
directly or indirectly, of Unvested Shares shall be strictly prohibited and
void; provided, however, that the Board of Directors, in its sole discretion,
may permit the Employee to assign or transfer an Award, provided that the Award
shall be subject to all the terms and condition of this Agreement and any other
terms required by the Board of Directors as a condition to such transfer.

 

(iii).     Forfeiture upon Termination of Employment; Company Transaction

Upon a Termination of Service for any reason, including without limitation,
termination by the Company for Cause, voluntary resignation by the Employee or
the Employee’s death, Disability or Retirement, the Unvested Shares shall be
forfeited by the Employee and cancelled and surrendered to the Company without
payment of any consideration to the Employee.

 

C.       Intentionally omitted.

 

D.        Performance Bonus

The Employee’s performance shall be reviewed by the Compensation Committee no
less frequently than annually and the Compensation Committee shall assist and
advise the Board of Directors as to grants of stock options, increase in base
salary, or additional incentive awards, based upon performance evaluation by the
Compensation Committee. The Employee shall not vote on matters specifically and
solely related to his compensation.

 

E.       Expense Reimbursement

The Employee is required to obtain unanimous approval of the Executive Committee
for all events that would require expense reimbursement.

 

The Company shall promptly pay the reasonable and approved expenses incurred by
the Employee in the performance of his duties hereunder, including, without
limitation, those incurred in connection with business-related travel,
telecommunications, and entertainment, or, if such expenses are paid directly by
the Employee, shall promptly reimburse the Employee for such payment, provided
that Employee has properly accounted therefore in accordance with the Company’s
written policy of which the Employee has had reasonable prior notice.

 

F.       Portable or Cellular Telephone

The Company shall reimburse the Employee for business-related expenses incurred
in the use of a portable or cellular telephone.

 



 Page 4 of 11 

 

 

6.       Termination and Compensation Provisions

Notwithstanding any other provisions of this Agreement, the Employee’s
employment may be terminated:

 

A.       For Cause. By the Company for Cause upon notice to the Employee.

“Cause” shall mean the Employee’s having engaged in fraud, embezzlement, theft,
commission of a felony or, except as may be required by law or upon advice of
counsel, his having been proven to have made an intentional unauthorized
disclosure with the knowledge that such disclosure would materially harm the
Company’s interests including, but not limited to, trade secrets or other
proprietary information of the Company or a subsidiary in violation of written
policies regarding disclosure of trade secrets and such information, and the
Company believes, that such disclosure has damaged the Company or its subsidiary
in a material manner.

 

B.       Death. In the event of Employee’s death during the term of his
employment, the Company’s obligation to pay further compensation hereunder shall
cease forthwith, except that Employee’s legal representative shall be entitled
to (a) receive his monthly compensation for the period up to the last day of the
month in which such death shall have occurred and (b) receive on behalf of the
Employee’s estate such benefits as to which the Employee may be entitled under
then existing benefit policies and programs.

 

C.        Not for Cause/Severance. By the Company other than for Cause in which
event the Company shall pay to the Employee an amount equal to six (6) months
salary as severance compensation (without regard to compensation or benefits the
Employee receives from any other source). The Employee shall be eligible for all
benefits during this 6 month period including bonuses, vesting of previously
awarded stock options, health care insurance and other fringe benefits that have
been ongoing prior to the written notice(without regard to compensation or
benefits the Employee receives from any other source). The Company may elect to
pay such severance compensation in a lump sum or in equal payments over a period
of not more than six (6) months. If the Employee leaves the employ of the
Company voluntarily as a result of a breach of this Agreement by the Company,
there having been as of the date of the Company’s breach no breach of this
Agreement by the Employee which has not been cured or waived, then the
Employee’s termination of employment shall be deemed to have been a termination
by the Company other than for Cause. The Employee may treat reduction in rank or
responsibilities as termination without cause.

 

D.        Voluntary Termination. The Employee may terminate his service to the
Company at any time with a written notice of resignation provided at least
thirty (30) days prior to such termination date. No severance pay shall be
payable to the Employee upon voluntary termination of service by the Employee.
However, the Board of Directors may, in its own discretion, award the Employee
benefits such as partial vesting rights to unvested stock options, partial
continuation of fringe benefits, cash or stock option bonuses, or other
benefits, in recognition of the Employee’s service.

 



 Page 5 of 11 

 

 

E.        Return of Company Property, Instruments of Business, Documents,
Confidential and Proprietary Information.

 

Within 90 days of termination of employment or death, the Employee (or his legal
representative in the case of death), must return all Company Property,
including computers, tablets, and other instruments paid for by the Company, all
documents and correspondence related to the Company, and all confidential and
proprietary information that may be in possession of the Employee. The Employee
may delete articles of personal content unrelated to the Company, but shall not
otherwise delete any information, software, or other files from soft records.

 

F.        Employee’s Indebtedness to the Company, if any, and Company’s
Obligations to the Employee, if any.

Notwithstanding any of the foregoing provisions of this Section 6, if the
Employee is indebted to the Company, the severance pay or other compensation
obligations of the Company or other awards due to the Employee, shall be applied
first to such indebtedness, in accordance with the Company’s records; the
excess, if any, shall be paid to said Employee and, in any event, the Employee
shall remain liable for any excess of his/her indebtedness to the Company over
any amounts owed by the Company. In addition, upon termination of the Employee’s
employment, all loans, expense reimbursements and other amounts owed by the
Company to the Employee (other than severance compensation) shall become
immediately due and payable within 90 days. All excess indebtedness of the
Employee to the Company, and all other deliverables by the Employee to the
Company, must be satisfied by the Employee within 90 days from the termination
date.

 

7.       Nondisclosure of Proprietary/Confidential Information

The Employee acknowledges that he will have access to information about the
Company and his employment with the Company shall, throughout the Employment
Period, bring him into close contact with many confidential affairs of the
Company, its subsidiaries and affiliates, and their respective customers,
including, without limitation, information proprietary to the Company, trade
secrets, and other confidential material, which information is not readily
available to the public and all of which is highly confidential and proprietary
and was developed at great effort and expense (such material, “Confidential
Information”). Employee further acknowledges that the timelines for drug
development process are extra-ordinarily long, often requiring as many as ten to
twenty years from project initiation to product approval. In recognition of the
foregoing, during the Employment Period and for a period of SEVEN(7) years
thereafter, regardless of the reason for any termination of employment (whether
voluntary or involuntary and whether for Cause or otherwise), the Employee shall
not, without the written consent of the Board of Directors of the Company,
disclose, or use or make available for anyone to use (except in the course of
his employment hereunder and in furtherance of the business of the Company, its
subsidiaries, or its affiliates) any Confidential Information and the Employee
shall during the continuance of his employment by the Company use his best
efforts to prevent the unauthorized publication or misuse of any Confidential
Information; provided, however, that Confidential Information shall not include
any information (i) known generally to the public (other than as a result of
unauthorized disclosure by the Employee) or (ii) developed by the Employee
without violating any of the provisions of this Agreement.

 

The Employee agrees that upon termination of his employment with the Company for
any reason, voluntary or involuntary, with or without Cause, he will immediately
return to the Company all Confidential Information within his possession (or
under his control), and shall not at any time thereafter copy or reproduce the
same.

 



 Page 6 of 11 

 

 

8.       Restrictive Covenant

A.       Employee recognizes and acknowledges that during employment the
Employee will have access to, learn, be provided with, and, in some cases, will
prepare and create certain confidential proprietary business information,
including, but not limited to, client and customer information and customer
lists, all of which are of substantial value to the Company’s business. The
Employee agrees that in addition to any other limitation, for a period of twenty
four (24) months after the termination of employment hereunder by him or for any
reason by the Employer, the Employee will not, on his behalf or on behalf of any
other person, firm, or corporation, call on any of the Employer’s, or that of
any of its affiliates or subsidiaries, customers, Investors, analysts,
Investment bankers, brokers, or other persons or businesses with which the
employer and/ or Its subsidiaries or affiliates had communicated, solicited
Investment, or solicited for any business purposes, for the purpose of
soliciting and/or providing to any of these customers any non-public information
relating to the Company’s business, nor will the Employee in any way, directly
or indirectly, for himself, or on behalf of any other person, firm, or
corporation competing with the Company, solicit, divert, or take away any
customers of the Employer, its affiliates, or its subsidiaries. In the event of
an actual or threatened breach by the Employee of the provisions of this
paragraph, the Company shall be entitled to injunctive relief restraining the
Employee from the breach or threatened breach. Nothing herein shall be construed
as prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from the Employee.

 

B.       During the course of employment and for a period of two (2) years from
the date of termination of this Agreement by him or for Cause, Employee shall
not, directly or indirectly, individually or on behalf of persons not now
parties to this agreement, or as a partner, stockholder, director, officer,
principal, agent, employee, or in any other capacity or relationship, engage in
any business or employment, or aid or endeavor to assist any business or legal
entity to engage in a business utilizing technology or other products or
businesses that directly compete with the Company’s then current customer sales
and / or products in development (as of termination). Employee acknowledges the
reasonableness of this restrictive covenant and the reasonableness of the
geographic area and duration that are a part of this covenant.

 

C.       The Company recognizes that the Employee has had years of experience in
the pharmaceutical, drug development, diagnostic and health care industry, and
that concomitant with such experience is a network of personal and business
relationships already established prior to employment with the Company, and
nothing in Sections 7, 8 or 9 will limit the business or activities of Employee
except for the restriction on disclosure of proprietary and confidential
information set forth in Section 7 and independently developed by the Company,
but limited to the extent that such Information, and contacts have not been
disclosed by the Company to third parties.

 



 Page 7 of 11 

 



 

9.       Non-Solicitation of Former Employees

Employee agrees that during his employment with Employer and for twenty four(24)
months, after termination of employment by him or for cause, the Employee will
not, on behalf of himself or on behalf of any other person, firm, or
corporation, solicit for hire, nor for twenty four (24)months after such
termination, hire any of the professional or scientific employees of the Company
employed as of such termination.

 

10.       Independence and Severability

Each of the rights enumerated in Sections 7, 8 and 9 (the Restrictive Covenant,
Nondisclosure, and No-Solicitation clauses) shall be independent of the others
and shall be in addition to and not in lieu of any other rights and remedies
available to the Company at law or in equity. If any of the covenants contained
in Sections 7, 8 or 9, or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies, which shall be
given full effect without regard to the invalid portions. If any of the
covenants contained in Sections 7, 8 and 9 is held to be invalid or
unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision to the maximum
extent permissible under applicable law(s) and in its reduced form said
provision shall then be enforceable.

  

11.       Specific Remedies

A.       The Employee acknowledges that the Company shall suffer irreparable
injury if he breaches his obligations under Sections 7, 8 and 9. Accordingly, in
the event of such breach, and notwithstanding the provisions of Article 14,
Arbitration, the Employee acknowledges that the Company will be entitled to
injunctive relief in any state or federal court of competent jurisdiction within
Connecticut. The Employee further submits to the personal jurisdiction of such
courts for the purposes of any such action.

 

B.       Employee hereby acknowledges that his services are unique and
extraordinary, and are not readily replaceable, and hereby expressly agrees that
the Company, in enforcing the covenants contained herein, in addition to any
other remedies provided for herein or otherwise available at law, shall be
entitled in any court of equity having jurisdiction to an injunction restraining
him in the event of a breach, actual or threatened, of the agreements and
covenants contained in these paragraphs.

 

12.       Employee’s Duty to Mitigate

In the event Employee’s employment is actually or constructively terminated by
the Company prior to the end of the Employment Period, whether or not such
termination is for Cause, Employee agrees to exert reasonable efforts to seek
alternative employment in the same or substantially similar position as that
held with the Company and at the same or substantially similar remuneration.

 



 Page 8 of 11 

 

 

13.       Cooperation Following Termination

Provided that he is fairly compensated for his time and reimbursed for his
out-of-pocket expenses, the Employee agrees that, following notice of
termination of his employment, (i) he will cooperate fully with the Company in
all matters relating to the completion of his pending work on behalf of the
Company and the orderly transition of such work to such other employees as the
Company may designate; and (ii) he will cooperate with the Company as to any and
all claims, controversies, disputes, or complaints over which he has any
knowledge or that may relate to him or his employment relationship with the
Company. Such cooperation includes, but is not limited to, providing the Company
with all information known to him related to such claims, controversies,
disputes, or complaints and appearing and giving testimony in any forum.

 

14.       Arbitration

To ensure rapid and economical resolution of any and all disputes directly or
indirectly arising out of, or in any way connected or related to the Executive’s
employment with the Company or the termination of that employment, the Company
and the Executive each agree that any and all such dispute, whether of law or
fact of any nature whatsoever, shall, if dispute cannot be resolved within
thirty days despite good faith negotiation, be resolved by final and binding
arbitration by The American Arbitration Association - Commercial Division
(“AAA”) in New Haven, CT. The Employee agrees to submit to binding arbitration
for the resolution of any employment related controversy, dispute or claim
(“Employment Related Claim”). The term “Employment Related Claim” means any
dispute, claim, or controversy against the Company, including claims related to
salary, bonuses, stock, options, vacation pay, fringe benefits, expense
reimbursement, severance benefits, wrongful discharge, defamation, fraud, and
breach of good faith and fair dealing, whether arising out of Employee’s
employment, the cessation of Employee’s employment or any terms or conditions of
Employee’s employment, or arising out of this Agreement (including the
restrictive covenant hereunder), which could have been brought before an
appropriate government administrative agency or in an appropriate court.
Arbitration pursuant to this Agreement shall be the exclusive means for
resolution of such claims and the Company and the Employee understand that by
signing this Agreement, they are waiving the right to obtain any legal or
equitable relief from any government agency or court, or to commence any court
action or to have a jury trial. Notwithstanding the foregoing, Employee does not
waive his right to file a complaint with the Equal Employment Opportunity
Commission pursuant to Title VII, the ADEA, and/or the OWBPA.

 

The arbitrator’s decision shall be final and binding. The arbitrator shall have
the power to award all legal or equitable relief that would have been available
in a court of law, including the costs of arbitration, to the extent such
damages are allowed under law.

 

Employee further acknowledges that he has been advised of his right to consult
legal counsel with regard to this Agreement.

 

The arbitration shall be governed by the laws of the State of Connecticut.

 

15.       Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut (without giving effect to conflicts of law). Only the
state and federal courts of Connecticut shall have jurisdiction over any
controversies regarding this Agreement; any action may be brought only in those
courts in Connecticut and the United States District Court for the District of
Connecticut having jurisdiction of the subject matter. Any process in any such
action may be served upon either party by delivering it or mailing it, certified
mail, directed to the addresses listed in Section 19.

 



 Page 9 of 11 

 

 

16.       Integration

This Agreement constitutes the entire understanding between the parties hereto
relating to the subject matter hereof, superseding all negotiations, prior
discussions, preliminary agreements, and agreements related to the subject
matter hereof made prior to the date hereof.

 

17.       Modifications and Amendments

This Agreement may be modified or amended only by an instrument in writing
executed by the parties hereto and approved in writing by a majority of the
Board of Directors. Such modification or amendment will not become effective
until such approval has been given.

 

18.       Severability

If any of the terms or conditions of this Agreement shall be declared void or
unenforceable by any court or administrative body of competent jurisdiction,
such term or condition shall be deemed severable from the remainder of this
Agreement, and the other terms and conditions of this Agreement shall continue
to be valid and enforceable.

 

19.       Notice

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given as of the date delivered if delivered in person or by telecopy or if
mailed, by express courier, postage prepaid, addressed as follows:

 

If to Employee: c/o Nanoviricides, Inc.   1 Controls Drive   Shelton, CT 06484  
  If to the Company: NanoViricides, Inc.   1 Controls Drive   Shelton, CT 06484

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of changes of address shall be
effective upon receipt.

 

20.       Waiver

The observation or performance of any condition or obligation imposed upon the
Employee hereunder may be waived only upon the written consent of the Board of
Directorsof the Company. Such waiver shall be limited to the terms thereof and
shall not constitute a waiver of any other condition or obligation of the
Employee under this Agreement.

 

21.       Assignment

Neither party shall have the right to assign any rights or obligations under
this Agreement without the prior written approval of the other party.

 



 Page 10 of 11 

 

 

22.       Headings

The headings have been inserted for convenience only and are not to be
considered when construing the provisions of this Agreement.

 

23.       Counterparts

The parties may execute this Agreement in multiple counterparts, each of which
constitutes an original as against the party that signed it, and all of which
together constitute one agreement. This Agreement is effective upon delivery of
one executed counterpart from each party to the other parties. The signatures of
all parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or email transmission that includes a copy of the
sending party’s signature is as effective as signing and delivering the
counterpart in person.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written upon.

 

  For NanoViricides, Inc.         .             /s/     By     Duly authorized  
              For Employee                 /s/  

  

 Page 11 of 11 



 

 

 



 

 